The union rate of compensation, as that term is used in the employment contract, contemplates and includes that for straight time and for overtime and any other compensation payable under the pertinent union contract. It is sufficiently alleged, either expressly or by clear implication, that the weekly salaries are not in excess of the compensation payable on the basis of the union rate for straight time and for overtime and, in fact, are insufficient by the amount of overtime for which recovery is sought. So, too, with respect to the claim for compensation for vacation, it is clearly implied that the salaries paid are *586insufficient, after computation of compensation otherwise due under the union contract, insofar as concerns the amount for vacation, for which recovery is sought. Nolan, P. J., Carswell, Johnston, Sneed and Mac Crate, JJ., concur.